Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Mercer Insurance Group, Inc. (the “Group”) on Form 10-Q for the period ending March 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Andrew R. Speaker, President and Chief Executive Officer of the Group, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Group. Date: May 10, 2010 /s/ Andrew R. Speaker Andrew R. Speaker President and Chief Executive Officer
